IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JASON BEAM AND KRISTIE BEAM, HIS           :   No. 328 WAL 2018
WIFE,                                      :
                                           :
                     Respondents           :   Cross Petition for Allowance of
                                           :   Appeal from the Order of the Superior
                                           :   Court
             v.                            :
                                           :
                                           :
THIELE MANUFACTURING, LLC,                 :
FORMERLY KNOWN AS THIELE, INC.,            :
FORMERLY KNOWN AS TYT HOLDING,             :
INC.,                                      :
                                           :
                     Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2018, the Cross Petition for Allowance of

Appeal is DENIED.